Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to communications filed on 09/28/2020 and 09/29/2020. Claims 2-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 8, and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-15, and 17-23 of U.S. Patent No. 9,515,904. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 8, and 14-21 of the present application are broader versions of claims 1-7, 9-15, and 17-23 of U.S. Patent No. 9,515,904, and differ only in statutory category and/or format. As such, claims 1-7, 9-15, and 17-23 of U.S. Patent No. 9,515,904 include each and every limitation of claims 2, 8, and 14-21 of the present application.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,838,281. Although the claims at issue claims 1-15 of the present application are broader versions of claims 1-20 of U.S. Patent No. 9,838,281, and differ only in statutory category and/or format. As such, claims 1-20 of U.S. Patent No. 9,838,281 include each and every limitation of claims 1-15 of the present application.
Claims 2, 4, 5, 8, 10, 11, 14-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 8, 12, 14, 15, and 19 of U.S. Patent No. 9,210,208 in view of U.S. Pub. No. 2006/0107195 (“Ramaswamy2”). Claims 1, 5, 7, 8, 12, 14, 15, and 19 of U.S. Patent No. 9,210,208 fail to disclose combining first metering data with second metering data obtained independently of the first media to form combined metering data. Ramaswamy2 teaches combining first metering data with second metering data (Fig. 6, 614) obtained independently of the first media (“If additional information is to be added to the original media composition 108, then additional information is inserted (block 610). Additional information may include, for example, closed-captioning text and/or a watermark including a digital rights management information. Additional metadata is generated to describe the additional information inserted into the original media composition 108 (block 612). The additional metadata may include temporal and spatial information associated with when and where in the media composition the additional information is presented. Additionally, if the additional information is, for example, a watermark, the additional metadata may include the creation date and time, and information identifying the creator of the watermark,” ¶ [0056]) to form combined metering data (Fig. 6, 614). It would have been obvious to one of ordinary skill in the art at the time of the invention to .
Claims 2, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 9,609,034 in view of U.S. Pub. No. 2006/0107195 (“Ramaswamy2”). Claims 1, 8 and 15 of U.S. Patent No. 9,609,034 fail to disclose combining first metering data with second metering data obtained independently of the first media to form combined metering data. Ramaswamy2 teaches combining first metering data with second metering data (Fig. 6, 614) obtained independently of the first media (“If additional information is to be added to the original media composition 108, then additional information is inserted (block 610). Additional information may include, for example, closed-captioning text and/or a watermark including a digital rights management information. Additional metadata is generated to describe the additional information inserted into the original media composition 108 (block 612). The additional metadata may include temporal and spatial information associated with when and where in the media composition the additional information is presented. Additionally, if the additional information is, for example, a watermark, the additional metadata may include the creation date and time, and information identifying the creator of the watermark,” ¶ [0056]) to form combined metering data (Fig. 6, 614). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate supplemental metadata, as taught by Ramaswamy2 in order to provide closed-caption text and/or closed-caption placement time and/or location to enhance the viewing experience.
Claims 2, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 8 of U.S. Patent No. 9,900,652 in view of U.S. Pub. No. 2006/0107195 (“Ramaswamy2”). Claims 1, 8 and 15 of U.S. Patent No. 9,900,652 fail to disclose combining first metering data with second metering data obtained independently of the first media to form combined metering data. Ramaswamy2 teaches combining first metering data with second metering data (Fig. 6, 614) obtained independently of the first media (“If additional information is to be added to the original media composition 108, then additional information is inserted (block 610). Additional information may include, for example, closed-captioning text and/or a watermark including a digital rights management information. Additional metadata is generated to describe the additional information inserted into the original media composition 108 (block 612). The additional metadata may include temporal and spatial information associated with when and where in the media composition the additional information is presented. Additionally, if the additional information is, for example, a watermark, the additional metadata may include the creation date and time, and information identifying the creator of the watermark,” ¶ [0056]) to form combined metering data (Fig. 6, 614). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate supplemental metadata, as taught by Ramaswamy2 in order to provide closed-caption text and/or closed-caption placement time and/or location to enhance the viewing experience.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially similar" in claim 20 is a relative term which renders the claim indefinite.  The term "substantially similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification indicates that the metering data from the independent metering data source and the extracted metering data are redundant, are identical, or are similar, the specification does not describe a standard for ascertaining the degree of similarity required to satisfy the claim limitation “substantially similar” or even the term “similar.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 7, 8, 13-16, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2006/0242325 (“Ramaswamy1”), and further in view of U.S. Pub. No. 2006/0107195 (“Ramaswamy2”).

Regarding claim 2, Ramaswamy1 teaches an apparatus to monitor streaming media, the apparatus comprising: 
means for extracting first metering data from first media included in a transport stream (“input media demultiplexer 34 demultiplexes the media content to extract the 
means for transcoding the metering data to form transcoded metering data (“the encode manager 42 instructing the output media codec 40 to transcode the media content from Format A to Format B and the extracted metadata from Format A1 to Format B1 and providing the output media codec 40 with the parameters needed to perform such transcoding functions (block 60),” ¶ [0027]) having a format decodable by the meter associated with the media device (“Format B1 is the metadata format recognized by the meter 18 configured to measure media consumption at the personal computer,” ¶ [0026]); and 
means for encoding the transcoded metering data as metadata associated with the transport stream (“the encode manager 42 supplies the output media codec 40 with instructions and parameters necessary for combining the transcoded metadata with the transcoded media content to form an output media signal for subsequent delivery to the personal computer,” ¶ [0027]).
Ramaswamy1 fails to teach a means for combining first metering data with second metering data obtained independently of the first media to form combined 

Regarding claim 8, Ramaswamy1 teaches an apparatus comprising: 
memory (Fig. 3, MEMORY 38); and 
at least one processor (Fig. 3, PROCESSOR 36) to execute computer readable instructions (¶ [0018]) to: 
extracting first metering data from first media included in a transport stream (“input media demultiplexer 34 demultiplexes the media content to extract 
transcode the metering data to form transcoded metering data (“the encode manager 42 instructing the output media codec 40 to transcode the media content from Format A to Format B and the extracted metadata from Format A1 to Format B1 and providing the output media codec 40 with the parameters needed to perform such transcoding functions (block 60),” ¶ [0027]) having a format decodable by the meter associated with the media device (“Format B1 is the metadata format recognized by the meter 18 configured to measure media consumption at the personal computer,” ¶ [0026]); and 
encode the transcoded metering data as metadata associated with the transport stream (“the encode manager 42 supplies the output media codec 40 with instructions and parameters necessary for combining the transcoded metadata with the transcoded media content to form an output media signal for subsequent delivery to the personal computer,” ¶ [0027]).


Regarding claims 7 and 13, Ramaswamy1-Ramaswamy2 teaches the invention of claims 2 and 8, and further teaches that the first metering data includes watermark data extracted from the first media (Ramaswamy2: “the term metadata refers to supplementary information describing specific instances of content in a media composition such as, for example…decode information associated with watermarks,” ¶ 

Regarding claim 14, Ramaswamy1-Ramaswamy2 teaches the invention of claim 8, and further teaches transmitting secondary media to the media device (Ramaswamy2: “the trigger compilation 405 may include a URL that may be used to retrieve the survey information 107 from an Internet server,” ¶ [0084]; “trigger file 310 may include information that includes the location of the survey information 107 such as a URL, in which case the URL is used to locate and retrieve the survey information 107,” ¶ [0085]), the secondary media selected based on the transcoded metering data as monitored by the meter associated with the media device (Ramaswamy2: “the watermark may include a URL information associated with the location of supplemental information such as the survey information 107,” ¶ [0045]).

Regarding claim 15, Ramaswamy1 teaches an apparatus to monitor media, the apparatus comprising: 
means for extracting first metering data from first media (“input media demultiplexer 34 demultiplexes the media content to extract the metadata transmitted therewith (block 54),” ¶ [0025]) to be provided to a media presentation device via a transport stream (“enables the transcoder 22 to transcode media content and accompanying metadata received from a first media consumption device 12 coupled to 
means for transcoding the metering data to form transcoded metering data (“the encode manager 42 instructing the output media codec 40 to transcode the media content from Format A to Format B and the extracted metadata from Format A1 to Format B1 and providing the output media codec 40 with the parameters needed to perform such transcoding functions (block 60),” ¶ [0027]) having a format decodable by the meter associated with the media device (“Format B1 is the metadata format recognized by the meter 18 configured to measure media consumption at the personal computer,” ¶ [0026]); and 
means for encoding the transcoded metering data as metadata associated with the transport stream (“the encode manager 42 supplies the output media codec 40 with instructions and parameters necessary for combining the transcoded metadata with the transcoded media content to form an output media signal for subsequent delivery to the personal computer,” ¶ [0027]).
Ramaswamy1 fails to teach a means for combining first metering data with second metering data obtained independently of the first media to form combined metering data. Ramaswamy2 teaches means for combining (Fig. 3, 301) first metering 

Regarding claim 16, Ramaswamy1-Ramaswamy2 teaches the invention of claim 15, and further teaches that the metadata channel corresponds to at least one of an external metadata channel associated with the transport stream or an internal metadata channel including a data field of the transport stream (Ramaswamy1: “formatted as a data header including data fields 98 for containing information about the media content in a digital data format,” ¶ [0030]; also Fig. 5B).

Regarding claim 19, Ramaswamy1-Ramaswamy2 teaches the invention of claim 15, and further teaches that the first metering data extracted from the first media includes watermark data embedded in the first media (Ramaswamy1: “an audio/video watermark codec 44 that is adapted to detect watermarks and to encode new watermarks,” ¶ [0023]), and the transcoded metering data is represented in a text format (Ramaswamy1: “the fields of Format B1 may be defined such that the program name 100 is ASCII encoded, the program number 102 is 8 bits long, the program description 104 is ASCII encoded, the source ID 106 is identical in format to the source ID of Format A, the broadcast date/time stamp 108 is the same as in the broadcast metadata, the transcoded date/time stamp 110 is a 32 bit number reflecting the date and time of transcoding by transcoder 104, the author field 112 is an ASCII representation of the user of the transcoder 104, the device ID 114 is an 8 bit ASCII encoded number identifying the transcoder 104, and the home ID 116 is a 32 bit ASCII encoded number assigned to identify the home network 10,” ¶ [0030]).

Regarding claim 21, Ramaswamy1-Ramaswamy2 teaches the invention of claim 15, and further teaches that the combined metering data includes a delimiter to identify a portion of the combined metering data corresponding to the second metering data (Ramaswamy2: Fig. 8, 802 depicts metadata delimited by descriptions of the metadata, e.g., “summary=”).

Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramaswamy1-Ramaswamy2 as applied to claims 1 and 8 above, and further in view of U.S. Pub. No. 2011/0246621 (“May”).

Regarding claims 3 and 9, Ramaswamy1-Ramaswamy2 teaches the invention of claims 1 and 8, but fails to teach: encoding the transcoded metering data as ID3 tag metadata; and inserting the ID3 tag metadata into the transport stream. May teaches encoding the metering data as ID3 tag metadata; and inserting the ID3 tag metadata into the transport stream (“The timed metadata may be inserted into the media stream in a predetermined format for storing metadata, such as ID3 format,” ¶ [0228]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate timed metadata, as taught by May, into Ramaswamy1-Ramaswamy2, in order to provide the GPS location of a recorded scene, thereby providing the viewer with additional information about the content and improving the viewing experience.

Claims 4-6 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramaswamy1-Ramaswamy2 as applied to claims 1 and 8 above, and further in view of U.S. Pub. No. 2008/0005348 (“Kosiba”).

Regarding claims 4 and 10, Ramaswamy1-Ramaswamy2 teaches the invention of claims 1 and 8, but fails to teach: encoding the transcoded metering data into a playlist file. Kosiba teaches encoding the metering data into a playlist file (“the playlist can include media clip identifiers and other media clip metadata, such as the set of 

Regarding claims 5 and 11, Ramaswamy1-Ramaswamy2-Kosiba teaches the invention of claims 4 and 10, and further teaches: transcoding the combined metering data into text data (Ramaswamy1: “the fields of Format B1 may be defined such that the program name 100 is ASCII encoded, the program number 102 is 8 bits long, the program description 104 is ASCII encoded, the source ID 106 is identical in format to the source ID of Format A, the broadcast date/time stamp 108 is the same as in the broadcast metadata, the transcoded date/time stamp 110 is a 32 bit number reflecting the date and time of transcoding by transcoder 104, the author field 112 is an ASCII representation of the user of the transcoder 104, the device ID 114 is an 8 bit ASCII encoded number identifying the transcoder 104, and the home ID 116 is a 32 bit ASCII encoded number assigned to identify the home network 10,” ¶ [0030]), and inserting the text data into the playlist file (Kosiba: “the playlist can include media clip identifiers and other media clip metadata, such as the set of encodings, network addresses and other information about the content, for all of the media clips within the playlist currently being streamed to the client device,” ¶ [0060]).

Regarding claims 6 and 12, Ramaswamy1-Ramaswamy2-Kosiba teaches the invention of claims 4 and 10, and further teaches scheduling the playlist file for transmission to the media device before transmission of the transport stream to the media device (Kosiba: Fig. 4B, 426 occurring before 428; Fig. 4C, 456 occurring before 458; “At any time during the streaming media session, the media application 240 can communicate with the streaming server 110 over the external interface 245 to retrieve the playlist 140,” ¶ [0049]). The term “scheduling” may be broadly defined as “make arrangements for (someone or something) to do something.” https://www.lexico.com/en/definition/schedule. Since the disclosure of Kosiba is programmed (i.e., scheduling) to transmit the playlist prior to the content, the claim limitation is met. While the term “scheduling” is generally understood to mean arranging to occur at a particular time, such a reading of the term is unsupported by the priority documents. As such, the broader reading of the term “scheduling” is reasonable.

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramaswamy1-Ramaswamy2 as applied to claim 15 above, and further in view of U.S. Pub. No. 2007/0136782 (“Ramaswamy3”).

Regarding claim 17, Ramaswamy1-Ramaswamy2 teaches the invention of claim 15, but fails to teach: means for decoding media identifying metadata associated with the transport stream carrying the first media, the media identifying metadata provided by a provider of the first media; and means for verifying the media identifying metadata using the first metering data extracted from the first media. Ramaswamy3 teaches 

Regarding claim 18, Ramaswamy1-Ramaswamy2-Ramaswamy3 teaches the invention of claim 17, and further teaches that means for reporting results of verifying the media identifying metadata to a media monitoring facility (Ramaswamy3: “the automated verifier 228 reports the received database comparison results and the identifying data associated with the received database comparison results to the human verifier 230 and the media verification application 232,” ¶ [0033]) to enable validation of metering results reported by the meter associated with the media presentation device (Ramaswamy3: “The monitoring data and/or reports may verify media content was broadcast at the appropriate times and/or that the broadcast frequency of the media content was correct,” ¶ [0036]).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramaswamy1-Ramaswamy2 as applied to claim 15 above, and further in view of Garcia, et al. (“Semantic Integration and Retrieval of Multimedia Metadata,” 2005), hereinafter referred to as “Garcia.”

Regarding claim 20, Ramaswamy1-Ramaswamy2 teaches the invention of claim 15, but fails to teach that the second metering data obtained independently of the first media is substantially similar to the first metering data extracted from the first media. Garcia teaches a second metering data obtained independently of the first media (Table 2, p. 76) is substantially similar to the first metering data extracted from the first media (Table 3, p. 77). The term “similar” is defined as “having characteristics in common.” https://www.merriam-webster.com/dictionary/similar. Since the metadata in Tables 2 and 3 overlap, the two sources are similar. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate similar metadata, as taught by Garcia, into Ramaswamy1-Ramaswamy2, in order to metadata from two different sources refer to the same content item, thereby facilitating the linking of metadata from two different sources and improving the usefulness of the metadata. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455